Title: To George Washington from James Hill, 9 December 1771
From: Hill, James
To: Washington, George



Sir
King Wm County Decr 9th 1771.

Colo. Carter Braxton & Mr Phil. Claiborne inform’d me some time ago that you Immagined you should be in want of a Man to overlook your Buisness, & as Mr Valentine is now Dead I shall be glad to serve you, & will wait on you immediately well recommened, provi[d]ed you will let me know by the Bearers leaving a letter at King Wm Court House from you to inform me if you should be in want or not. I am Sir Yr mo: obt Servt

James Hill

